DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1-16 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensor device for determining the thermal capacity of a natural gas, wherein the sensor device is configured to determine a first and a second temperature coefficient of a temperature dependency function of the thermal conductivity of the natural gas at the first and the second measuring temperature; and determine the thermal capacity of the natural gas based on a fitting function, wherein the fitting function is dependent on the first and the second temperature coefficient (claims 1, 14, and 15).
A sensor device for determining the thermal capacity of a natural gas, wherein the sensor device is configured to determine from the first and the second measuring step a first temperature coefficient and a second temperature coefficient of a temperature dependency function of a thermal conductivity of the natural gas; and determine the thermal capacity of the natural gas based on a fitting function, wherein the fitting function is dependent on the first and the second temperature coefficient (claim 11).
A method for determining the thermal capacity of a natural gas, the method comprising determining a first and a second temperature coefficient of a temperature dependency function of the thermal conductivity of the natural gas at the first and the second temperature; and determining the thermal capacity of the natural gas based on a fitting function, wherein the fitting function is dependent on the first and the second temperature coefficient (claim 16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/6/22